NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDWIN LAINEZ,                                   No.    16-70160

                Petitioner,                     Agency No. A094-827-961

 v.
                                                MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Edwin Lainez, a native and citizen of Honduras, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen, Toufighi v. Mukasey,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
538 F.3d 988, 992 (9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Lainez’s untimely motion to

reopen, see 8 C.F.R. § 1003.2(c)(2), where Lainez failed to demonstrate prima

facie eligibility for the relief he sought, see Toufighi, 538 F.3d at 996 (the BIA can

deny a motion to reopen for failure to establish a prima facie case); see also INS v.

Elias-Zacarias, 502 U.S. 478, 483 (1992) (“[S]ince the statute makes motive

critical, [an applicant] must provide some evidence of it, direct or circumstantial”);

see Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          2                                    16-70160